NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

KEVIN ARNOLD VASQUEZ,                       )
                                            )
             Appellant,                     )
                                            )
v.                                          )   Case No. 2D18-277
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Pinellas County; William H. Burgess, III,
Judge.

Bridgette M. Domingos and Victoria Bell,
Largo, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



KELLY, MORRIS, and SLEET, JJ., Concur.